     Case 7:18-cv-02677-KMK-JCM            Document 175 Filed 12/20/19 Page 1 ot 2




                               UNITED STATES DISTRICT COURT

                               SOUTHERN DISTRICT OF NEW YORK



 BALCHEM CORPORATION and ALBION
 LABO RA TORIES, INC.,

                 Plaintiffs,

         V.
                                                    Civil Action No.: 7:18-CV-02677-KMK-
 DANIEL TODD EDWARDS and MIL                        JCM
 AGRO, INC. ,

                     Defendants.



                    DEFENDANTS' MOTION TO FILE UNDER SEAL

       Defendants move for leave to file unredacted versions of Defendants' Motion for

Summary Judgment on: 1) Trade Secret Claims; 2) Breach of Contract Claims; 3) Fraudulent

Inducement Claims; and 4) False Advertising Claims ("Defendants' Motion" .)


       A redacted version of Defendants' Motion was filed via ECF on December 20, 2019

(ECF No. 174.) This motion contains deposition testimony, excerpts from expert reports, other

information Plaintiffs consider to be trade secrets, and other highly confidential information.

Pursuant to Section 14 of the Protective Order (ECF No. 52), Defendants seek leave to file the

unredacted copies of the above listed documents, and their exhibits, under seal in order to

preserve the confidentiality of the information contained therein.


       Accordingly, the Defendants respectfully request leave to file the above referenced

document (ECF No. 174) under seal.



                                                     1
    Case 7:18-cv-02677-KMK-JCM   Document 175 Filed 12/20/19 Page 2 of 2




                                      DANIEL TODD EDWARDS and MIL
Dated: December 20, 2019
                                      AGRO, INC



                                      By: Isl CJ Veverka
                                      C.J. Veverka
                                      Michael J. Howell
                                      Michael A. Manookin
                                      Alexis K. Juergens
                                      MA.SCHOFF BRENNAN
                                      111 South Main Street, Suite 600
                                      Salt Lake City, Utah 84111
                                      Telephone: (435) 252-1360
                                      Facsimile: (435) 252-1361




                                        2
